Case 2:18-cv-00042-JRG-RSP Document 114 Filed 05/30/19 Page 1 of 2 PageID #: 1594



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

  UNILOC 2017 LLC, UNILOC USA, INC. and             §
  UNILOC LUXEMBOURG S.A.,                           § Case No. 2:18-cv-00042-JRG-RSP
       Plaintiffs,                                  §
                                                    §
  v.                                                §
                                                    §
  SAMSUNG ELECTRONICS AMERICA, INC.                 §
  and SAMSUNG ELECTRONICS CO. LTD.,                 §
        Defendants.                                 §

                    JOINT MOTION AND STIPULATION OF DISMISSAL
                           PURSUANT TO RULE 41(a)(1)(A)(ii)

          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs Uniloc

  2017 LLC, Uniloc USA, Inc. and Uniloc Luxembourg S.A. (“Uniloc”) and Defendants Samsung

  Electronics America, Inc. and Samsung Electronics Co. Ltd. (“Samsung”) jointly move and

  stipulate to a dismissal and final judgment in this action on the following terms:


          1)     Plaintiffs (collectively, “Uniloc”) dismisses with prejudice all claims of

                 infringement against defendants (collectively, “Samsung”), except as to claim 18.


          2)     As the Court has found claim 18 invalid, Uniloc agrees to entry of a final

                 judgment with prejudice, to facilitate an appeal.


          3)     Samsung agrees to a dismissal without prejudice of its counterclaims.




  3189584.v1
Case 2:18-cv-00042-JRG-RSP Document 114 Filed 05/30/19 Page 2 of 2 PageID #: 1595



  Date: May 30, 2019                                    Respectfully submitted,

   /s/ Kevin Gannon                                   /s/ Allan A. Kassenoff
   Paul J. Hayes                                      Melissa R. Smith
   Massachusetts State Bar No. 227000                 Bar No. 24001351
   Kevin Gannon                                       GILLAM & SMITH LLP
   Massachusetts State Bar No. 640931                 303 South Washington Avenue
   PRINCE LOBEL TYE LLP                               Marshall, Texas 75670
   One International Place, Suite 3700                Telephone: (903) 934-8450
   Boston, MA 02110                                   Facsimile: (903) 934-9257
   Tel: (617) 456-8000                                Email: melissa@gillamsmithlaw.com
   Fax: (617) 456-8100
   Email: phayes@princelobel.com                      Richard Edlin
   Email: kgannon@princelobel.com                     Allan A. Kassenoff
                                                      GREENBERG TRAURIG, LLP
   Edward R. Nelson III                               MetLife Building, 200 Park Avenue
   ed@nbafirm.com                                     New York, NY 10002
   Texas State Bar No. 00797142                       Telephone: (212) 801-9200
   NELSON BUMGARDNER ALBRITTON                        Facsimile: (212) 801-6400
   P.C.                                               Email: edlinr@gtlaw.com
   3131 West 7th Street, Suite 300                    Email: kassenoffa@gtlaw.com
   Fort Worth, TX 76107
   Tel: (817) 377-9111                                Attorneys for Defendants Samsung
                                                      Electronics America, Inc. and Samsung
   Shawn Latchford                                    Electronics Co. Ltd.
   shawn@nbafirm.com
   Texas State Bar No. 24066603                       ATTORNEYS FOR THE DEFENDANTS
   NELSON BUMGARDNER ALBRITTON
   P.C.
   111 West Tyler Street
   Longview, Texas 75601
   Tel: (903) 757-8449
   Fax: (903) 758-7397

   ATTORNEYS FOR THE PLAINTIFFS


                                  CERTIFICATE OF SERVICE

         I hereby certify that all counsel of record who have consented to electronic service are
  being served with a copy of this document via the Court’s CM/ECF system on May 30, 2019.

                                               /s/ Kevin Gannon




                                                  2
